GOSHORN, Judge.
Adventist Health System/Sunbelt, Inc. d/b/a Florida Hospital (petitioner) seeks certiorari review of the trial court’s order compelling it to furnish statements taken by it from its nurses after suit was filed. We have jurisdiction. Fla.R.App.P. 9.030(b)(2)(A). Because the trial court departed from the essential requirements of law by compelling the production of the petitioner’s work product, we grant the petition, quash the discovery order and remand for further proceedings.
Petitioner’s work product obtained in preparation for trial is privileged absent a showing that the party seeking discovery “is unable without undue hardship to obtain the substantial equivalent of the materials by other means.” Fla.R.Civ.P. 1.280(b)(3). The record shows that the statements sought to be discovered were taken by attorneys for petitioner in April of 1983 and the names of the witnesses disclosed to respondents four months later. Therefore respondents could have obtained the “substantial equivalent” of the statements by also taking depositions of these witnesses. Indeed, they did depose several of the witnesses. The fact that the witnesses’ memories may now be failing due to the long period between the date of the incident and the upcoming retrial fails to provide a sufficient ground to overcome petitioner’s work product privilege.
Petition GRANTED; writ ISSUED; order QUASHED; REMANDED for further proceedings.
COBB and COWART, JJ., concur.